As filed with the Securities and Exchange Commission on October 1, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21597 PRIMECAP Odyssey Funds (Exact name of registrant as specified in charter) 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Address of principal executive offices) (Zip code) Michael J. Ricks 225 South Lake Avenue, Suite 400 Pasadena, CA 91101-3005 (Name and address of agent for service) (626) 304-9222 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2012 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. Schedule of Investments PRIMECAP Odyssey Stock Fund July 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 91.6% Consumer Discretionary - 9.2% Ascena Retail Group, Inc. (a) $ Bed Bath & Beyond, Inc. (a) CarMax,Inc. (a) Carnival Corp. DIRECTV - Class A (a) Limited Brands, Inc. Macy's, Inc. Mattel, Inc. Men's Wearhouse, Inc. (The) Ross Stores, Inc. Sony Corp. - ADR TJX Cos., Inc. Walt DisneyCo. (The) Whirlpool Corp. Consumer Staples - 3.2% Kellogg Co. PepsiCo, Inc. Procter & Gamble Co. (The) Energy - 6.0% Cameron International Corp. (a) Cenovus Energy, Inc. Encana Corp. EOG Resources, Inc. Exxon Mobil Corp. Hess Corp. National Oilwell Varco,Inc. Noble Energy, Inc. Petroleo Brasileiro SA - ADR Range Resources Corp. Schlumberger Ltd. Southwestern Energy Co. (a) Transocean Ltd. Financials - 7.8% Charles Schwab Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. Mercury General Corp. Willis Group Holdings PLC Health Care - 27.8% Abbott Laboratories Affymetrix, Inc. (a) Amgen, Inc. Biogen Idec, Inc. (a) Boston Scientific Corp. (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Johnson & Johnson Medtronic, Inc. Novartis AG - ADR PerkinElmer, Inc. Roche Holding AG - CHF Sanofi - ADR Industrials - 11.8% Alaska Air Group, Inc. (a) Alexander & Baldwin, Inc. (a) Arkansas Best Corp. Babcock & Wilcox Co. (The) (a) Boeing Co. (The) C. H. Robinson Worldwide, Inc. Caterpillar, Inc. CIRCOR International, Inc. CSX Corp. European Aeronautic Defence and Space Co. N.V. - EUR FedEx Corp. Honeywell International, Inc. JetBlue Airways Corp. (a) Matson, Inc. Norfolk Southern Corp. Pall Corp. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. Union Pacific Corp. United Parcel Service, Inc. - Class B Information Technology - 19.5% Accenture PLC - Class A Activision Blizzard, Inc. Adobe Systems, Inc. (a) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. ASML Holding N.V. Corning, Inc. Diebold, Inc. Electronic Arts, Inc. (a) EMC Corp. (a) Google, Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Intuit, Inc. KLA-Tencor Corp. L.M. Ericsson Telephone Co. - ADR Microsoft Corp. Motorola Solutions, Inc. NeuStar, Inc. - Class A (a) NVIDIACorp. (a) Oracle Corp. QUALCOMM, Inc. Research In Motion Ltd. (a) Symantec Corp. (a) Texas Instruments, Inc. Visa, Inc. - Class A Xilinx, Inc. Yahoo!, Inc. (a) Materials - 4.9% Cabot Corp. Dow Chemical Co. (The) Freeport-McMoRan Copper & Gold, Inc. Greif, Inc. - Class A Greif, Inc. - Class B Monsanto Co. Newmont Mining Corp. Potash Corp. of Saskatchewan, Inc. Schweitzer-Mauduit International, Inc. Utilities - 1.4% Public Service Enterprise Group, Inc. TOTAL COMMON STOCKS (Cost $1,131,814,343) $ SHORT TERM INVESTMENTS - 8.1% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT TERM INVESTMENTS (Cost $115,624,918) TOTAL INVESTMENTS (Cost $1,247,439,261) ^ - 99.7% Assets in Excess of Other Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt CHF Swiss Francs EUR Euros (a) Non-Income Producing The Global Industry Classification Standard (GICS ®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by PRIMECAP Management Company. ^ The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Investments PRIMECAP Odyssey Growth Fund July 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 97.4% Consumer Discretionary - 8.1% Ascena Retail Group, Inc. (a) $ Bed Bath & Beyond, Inc. (a) CarMax,Inc. (a) Carnival Corp. Deckers Outdoor Corp. (a) DIRECTV - Class A (a) DreamWorks Animation SKG, Inc. - Class A (a) Limited Brands, Inc. Mattel, Inc. Michael Kors Holdings, Ltd. (a) Royal Caribbean Cruises Ltd. Shutterfly, Inc. (a) Sony Corp. - ADR TJX Cos.,Inc. Energy - 3.5% Cenovus Energy, Inc. Encana Corp. EOG Resources, Inc. Hess Corp. National Oilwell Varco,Inc. Noble Energy, Inc. Oceaneering International, Inc. Petroleo Brasileiro SA - ADR Range Resources Corp. Schlumberger Ltd. Southwestern Energy Co. (a) Financials - 5.5% Berkshire Hathaway, Inc. - Class B (a) Charles Schwab Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos,Inc. Progressive Corp. (The) Health Care - 43.6% Abiomed, Inc. (a) Accuray, Inc. (a) Affymetrix, Inc. (a) Amgen, Inc. Biogen Idec, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Boston Scientific Corp. (a) Cepheid, Inc. (a) Charles River Laboratories International, Inc. (a) Conceptus, Inc. (a) (b) Dendreon Corp. (a) Eli Lilly & Co. GlaxoSmithKline PLC - ADR Illumina, Inc. (a) ImmunoGen, Inc. (a) (b) Insulet Corp. (a) InterMune, Inc. (a) Johnson & Johnson Life Technologies Corp. (a) Medtronic, Inc. Momenta Pharmaceuticals, Inc. (a) Nektar Therapeutics (a) Novartis AG - ADR NuVasive, Inc. (a) OraSure Technologies, Inc. (a) QIAGEN N.V. (a) Roche Holding AG - CHF Seattle Genetics, Inc. (a) Waters Corp. (a) Industrials - 7.0% AECOM Technology Corp. (a) Babcock & Wilcox Co. (The) (a) C. H. Robinson Worldwide,Inc. Caterpillar, Inc. CIRCOR International, Inc. European Aeronautic Defence and Space Co. N.V. - EUR Expeditors International Washington, Inc. FedEx Corp. IDEX Corp. JetBlue Airways Corp. (a) Pall Corp. Ritchie Bros. Auctioneers, Inc. Rockwell Automation, Inc. Southwest Airlines Co. United Continental Holdings, Inc. (a) United Parcel Service, Inc. - Class B Information Technology - 28.1% Accenture Ltd. - Class A Adobe Systems, Inc. (a) Altera Corp. Applied Materials, Inc. ASML Holding N.V. Comverse Technology, Inc. (a) Corning, Inc. Cree, Inc. (a) Cymer, Inc. (a) Electronic Arts, Inc. (a) EMC Corp. (a) Flextronics International Ltd. (a) FormFactor,Inc. (a) Google,Inc. - Class A (a) Hewlett-Packard Co. Intel Corp. Intuit, Inc. Jabil Circuit, Inc. KLA-Tencor Corp. L.M. Ericsson Telephone Co. - ADR MasterCard, Inc. - Class A Micron Technology, Inc. (a) Microsoft Corp. Motorola Solutions, Inc. NetApp, Inc. (a) NeuStar,Inc. - Class A (a) Nuance Communications, Inc. (a) NVIDIACorp. (a) QUALCOMM, Inc. Rambus, Inc. (a) Research In Motion Ltd. (a) SanDisk Corp. (a) Stratasys, Inc. (a) Symantec Corp. (a) Texas Instruments, Inc. Trimble Navigation Ltd. (a) Visa, Inc. - Class A Xilinx, Inc. Zynga, Inc. - Class A (a) Materials - 1.6% Monsanto Co. Potash Corp. Saskatchewan, Inc. Praxair, Inc. TOTAL COMMON STOCKS (Cost $1,726,247,381) $ SHORT TERM INVESTMENTS - 2.6% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT TERM INVESTMENTS (Cost $53,972,184) TOTAL INVESTMENTS (Cost $1,780,219,565) ^ - 100.0% Assets in Excess of Other Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt CHF Swiss Francs EUR Euros (a) Non-Income Producing (b) Considered an affiliated company of the fund as the fund owns 5% or more of the outstanding voting securities of such company. The Global Industry Classification Standard (GICS ®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by PRIMECAP Management Company. ^ The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Investments PRIMECAP Odyssey Aggressive Growth Fund July 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 94.7% Consumer Discretionary - 7.0% Amazon.com,Inc. (a) $ Ascena Retail Group, Inc. (a) Callaway Golf Co. CarMax,Inc. (a) Deckers Outdoor Corp. (a) DIRECTV - Class A (a) DreamWorks Animation SKG, Inc. - Class A (a) Five Below, Inc. (a) Royal Caribbean Cruises Ltd. Shutterfly, Inc. (a) Tesla Motors, Inc. (a) Consumer Staples - 2.2% Chefs' Warehouse Holdings, Inc. (The) (a) Smart Balance, Inc. (a) (b) Energy - 3.0% Cabot Oil & Gas Corp. EOG Resources, Inc. National Oilwell Varco,Inc. Range Resources Corp. Rex Energy Corp. (a) Financials - 1.6% MarketAxess Holdings,Inc. MSCI, Inc. (a) Health Care - 41.7% Abiomed, Inc.(a) (b) Accuray, Inc.(a) Affymetrix, Inc. (a) Biogen Idec, Inc. (a) BioMarin Pharmaceutical, Inc. (a) Boston Scientific Corp. (a) Cardica, Inc. (a) Cepheid, Inc. (a) Charles River Laboratories International, Inc. (a) Conceptus, Inc. (a) (b) Dendreon Corp. (a) Dyax Corp. (a) (b) Illumina, Inc. (a) ImmunoGen, Inc. (a) Insulet Corp. (a) InterMune, Inc. (a) Luminex Corp. (a) Momenta Pharmaceuticals, Inc. (a) Nektar Therapeutics (a) NuVasive, Inc. (a) OraSure Technologies, Inc. (a) Pharmacyclics, Inc. (a) QIAGEN N.V. (a) Roche Holding AG - CHF Seattle Genetics, Inc. (a) SurModics, Inc. (a) XenoPort, Inc. (a) Industrials - 7.7% Alaska Air Group, Inc. (a) Arkansas Best Corp. C. H. Robinson Worldwide,Inc. CIRCOR International, Inc. Colfax Corp. (a) Delta Air Lines, Inc. (a) Expeditors International of Washington, Inc. JetBlue Airways Corp. (a) Pall Corp. Polypore International, Inc. (a) Ritchie Bros. Auctioneers, Inc. RPX Corp. (a) Southwest Airlines Co. Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a) US Airways Group,Inc. (a) USA Truck, Inc. (a) Vitran Corp, Inc. (a) Zipcar, Inc.(a) Information Technology - 29.6% 3D Systems Corp. (a) Active Network, Inc. (The) (a) Adobe Systems, Inc. (a) Akamai Technologies, Inc. (a) Altera Corp. Applied Materials, Inc. ASML Holding N.V. Audience, Inc. (a) comScore, Inc. (a) Cree, Inc. (a) Cymer, Inc. (a) Electronic Arts, Inc. (a) EMC Corp. (a) FARO Technologies, Inc. (a) FEI Co. FormFactor,Inc. (a) Google, Inc. - Class A (a) Guidance Software, Inc. (a) (b) hiSoft Technology International Ltd. - ADR (a) Intuit, Inc. iSoftStone Holdings Ltd. - ADR (a) Jabil Circuit, Inc. KIT digital, Inc. (a) KLA-Tencor Corp. Micron Technology, Inc. (a) Monster Worldwide, Inc. (a) NetApp, Inc. (a) NeuStar, Inc. - Class A (a) Nuance Communications, Inc. (a) NVIDIACorp. (a) QUALCOMM, Inc. Rambus, Inc. (a) Research In Motion Ltd. (a) Responsys, Inc. (a) SanDisk Corp. (a) SMART Technologies, Inc. - Class A (a) Stratasys, Inc. (a) Symantec Corp. (a) Trimble Navigation Ltd. (a) Vanceinfo Technologies, Inc. - ADR (a) VMware, Inc. - Class A(a) Websense, Inc. (a) Yahoo!, Inc. (a) Zynga, Inc. - Class A (a) Materials - 1.9% Monsanto Co. Potash Corp. of Saskatchewan, Inc. TOTAL COMMON STOCKS (Cost $1,070,850,048) $ SHORT TERM INVESTMENTS - 5.1% Dreyfus Treasury Prime Cash Management Fund $ TOTAL SHORT TERM INVESTMENTS (Cost $72,589,738) TOTAL INVESTMENTS (Cost $1,143,439,786) ^ - 99.8% Assets in Excess of Other Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt CHF Swiss Francs (a) Non-Income Producing (b) Considered an affiliated company of the fund as the fund owns 5% or more of the outstanding voting securities of such company. The Global Industry Classification Standard (GICS ®) was developed by and is the exclusive property of MSCI Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by PRIMECAP Management Company. ^ The cost basis of investments for federal income tax purposes at July 31, 2012 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Security Valuation Securities traded on a national securities exchange are valued at the last reported sales price at the close of regular trading on each day the exchanges are open for trading.Securities listed on the NASDAQ Global Market, the NASDAQ Global Select Market, and the NASDAQ Capital Market are valued using the NASDAQ Official Closing Price, which may not necessarily represent the last sale price.Quotations of foreign securities in a foreign currency are valued daily in U.S. dollars on the basis of the foreign currency exchange rates prevailing at the time such valuation is determined.Foreign currency exchange rates generally are determined prior to the close of the New York Stock Exchange (the “NYSE”). Securities traded on an exchange for which there have been no sales are valued at the mean between the bid and asked price.Securities for which quotations are not readily available are stated at their respective fair values as determined in good faith by a valuation committee of the Investment Advisor in accordance with procedures approved by the Trust’s Board of Trustees.In determining fair value, the Funds take into account all relevant factors and available information.Consequently, the price of a security used by a Fund to calculate its net asset value per share (“NAV”) may differ from quoted or published prices for the same security.Fair value pricing involves subjective judgments, and there is no single standard for determining a security’s fair value.As a result, different mutual funds could reasonably arrive at a different fair value for the same security. It is possible that the fair value determined for a security is materially different from the value that could be realized upon the sale of that security or from the values that other mutual funds may determine. Investments in other funds are valued at their respective net asset values as determined by those funds, in accordance with the Investment Company Act of 1940, as amended. Fair Value of the Financial Instruments The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and set forth a hierarchy for measuring fair value. These standards require additional disclosure about the various inputs and valuation techniques used to develop themeasurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received in the sale of an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used to value the asset or liability.These standards state that “observable inputs” reflect the assumptions that market participants would use in valuing an asset or liability based on market data obtained from independent sources. “Unobservable inputs” reflect the Funds’ own assumptions about the inputs market participants would use to value the asset or liability. Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the three broad levels below: Level 1– Unadjusted quoted prices in active markets for identical securities to which the Trust has access at the date of measurement. Level 2– Other significant observable inputs (including quoted prices for similar or related securities in both active and inactive markets, interest rates, foreign exchange rates, and fair value estimates for foreign securities indices). Level 3 – Significant unobservable inputs to the extent observable inputs are unavailable(including the Funds’ own assumptions in determining fair value of investments based on the best available information). The following table provides the fair value measurements of applicable Fund assets by level within the fair value hierarchy for each Fund as of July 31, 2012.There were no significant transfers into or out of Level 1 and Level 2 during the reporting period.These assets are measured on a recurring basis. PRIMECAP Odyssey Stock Fund Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Description Total Equity Common Stock1 $ $
